Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 16  are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Watanabe et al. 9971238.
Watanabe et al. 9971238 in figure 4I teaches a patterned mask structure including a substrate (11), a patterned half transparent layer (12,42), a patterned middle pattern layer (13,73), a patterned light shielding layer (14,74), a patterned hardmask layer (24,25). Example 1 follows figures 3a-j and teaches a quartz substrate (11), coated with a MoSiO half transparent layer, a 3 nm Cr film (which block some light), an Si film (considered a hardmask), and a 2 nm Cr film (which blocks some light)

Claims 1-7, 9-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Nam et al. 20180335692. 
Nam et al. 20180335692 teaches with respect to figures 3A-E, a transparent substrate (202), coated with an SiON phase shift film (204), a 43 nm CrN light shielding film (206) and a 10 nm SiON hard mask (208), which is provided with a negative chemically amplified resist pattern having a charge dissipation layer (212) and patterned using e-beam which includes the frame and pattern region (210a), which is used to pattern the hardmask (208a), this is then transferred into the light shielding film by etching. The pattern region and frame region patterns are then etched into the phase shift layer (204a) using a fluorine etch (which also removes the hardmask pattern).  A second resist is then coated and patterned to leave the pattern region (central feature) uncovered and this is then etched to remove the light shielding layer in that region and the second resist removed [0071-0087,0064-0067]. 
	Electron beam exposure occurs only the pattern region where the negative resist patterns remains after development and in the frame region where the resist remains after development. As the more of the resist remains in the frame region, it clearly has been subject to a greater exposure dosage per unit area than in the pattern region. This achieved by exposure to a higher intensity and/or beam residence time as they are the only variables in electron beam exposure.  The specification clearly is describing a negative resist (21) which is exposed in the frame region (21f) and in the patterned area (21p) to harden/crosslink these areas (see figure 2B, while the unexposed areas are removed by the developer (prepub at [0028-0029]). Claim 7 does not require the first and second radiation types to be different and the e-beam exposure scans from one side of the mask to the other with the last portion of the scan exposing only the frame region. 
Claims 1-7, 9-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Yoshida JP 2016-173384. 
Yoshida JP 2016-173384 (machine translation attached) in examples 1, describes a quartz substrate (1), a MoSi phase shift layer (2), a Cr light shielding layer (3), a silicon dioxide hardmask layer (4), a polymer conductive layer (6) and negative acting chemically amplified resist (5,5a), which was exposed using an electron beam apparatus, the resist is developed and used to pattern the underlying conductive layer (6) and hardmask layer (4) and the light shielding layer with the pattern region (three middle features in figure 5d) and the frame region (wider features at the edge of figure 5d). The resist is then tripped and the hardmask and conductive layer are used to mask the etch of the pattern region and the frame region into the phase shift layer.  The light shielding material was then removed from the pattern region (A) [0027-0034]. 
Electron beam exposure occurs only the pattern region where the negative resist patterns remains after development and in the frame region where the resist remains after development. As the more of the resist remains in the frame region, it clearly has been subject to a greater exposure dosage per unit area than in the pattern region. This achieved by exposure to a higher intensity and/or beam residence time as they are the only variables in electron beam exposure.  The specification clearly is describing a negative resist (21) which is exposed in the frame region (21f) and in the patterned area (21p) to harden/crosslink these areas (see figure 2B, while the unexposed areas are removed by the developer (prepub at [0028-0029]). Claim 7 does not require the first and second radiation types to be different and the e-beam exposure scans from one side of the mask to the other with the last portion of the scan exposing only the frame region.


Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Yang et al. 20190137862.
Yang et al. 20190137862 teaches the mask of figure 2E

    PNG
    media_image1.png
    332
    623
    media_image1.png
    Greyscale
which include a substrate (110), a phase shift layer (120b), a shading layer (130b) and a passivation layer (140b), where the passivation layer can be silicon nitride, silicon oxide, MoSi or other suitable material [0014].  One reading the reference immediately envisions the silicon nitride and silicon dioxide embodiments thereby anticipating them. 
Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Yoshikawa et al. 20070212618. 
Yoshikawa et al. 20070212618 teaches a mask blank having the structure of figure 5B, where a quartz substrate is provided with a halftone MoSiON film (8), a CrN film (9, which inherent blocks some light), a MoSiN film (21), a CrN light shielding film (22) and a CrON antireflection film (5), which is processes using a negative acting photoresist according of process I which uses an e-beam exposure [0254-0262,0174-0176] which results in the mask of figure 15H.        
    PNG
    media_image2.png
    212
    225
    media_image2.png
    Greyscale




Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Okubo et al. JP 06-250376. 
See mask of figure 6, which include a pattern area (21) or a phase shifter and hard mask and a frame region (13), which includes a light shielding layer and hard mask on a phase shift. , 

    PNG
    media_image3.png
    148
    180
    media_image3.png
    Greyscale


Claims 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Wistrom 20180164674.

    PNG
    media_image4.png
    242
    394
    media_image4.png
    Greyscale

Where 10 is the quartz substrate, 12 is a phase shift layer such as MoSi, 14 and 18 are Cr and layer 16 is MoSi [0010-0011,0025].  Layers 14 and 18 act as hard masks, layer 14 may be 3-5 nm, and layer 18 may be 3-50 nm. 
Claims 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Yoshikawa et al. 20070212619.

    PNG
    media_image5.png
    144
    198
    media_image5.png
    Greyscale
[0162].
Examples uses e-beam resists and a chemically amplified resist is described at [0206].  The antireflection layer is a CrO layer [0019]. Silicon dioxide as the etch mask as taught at [0010]
Claims 1-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. 20070212619.
It would have been obvious to perform the processing of figure 6A-I with a negative resist and e-beam exposure and disclosed in the examples and [0206].
It would have been obvious to use silicon dioxide as the etch mask as taught at [0010]. 

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. 20070212619, in view of Chen et al. 20080241707, Tzu et al. 6630408 and Morimoto et al. 6495384.
Chen et al. 20080241707 describes exposures used for exposing phase mask patterns including a scanning exposure to pattern the critical features and UV mask exposure for non-
Tzu et al. 6630408 describes the exposure of a resist pattern forming a phase shift mask including a first and second e-beam exposure.  The use of a UV exposure of the guard region is also disclosed (6/7-65). 
Morimoto et al. 6495384 teaches overlapping scanning e-beam exposure and optical exposure to provide the benefits of the resolution of the e-beam in forming the fine grating pattern and the throughput of the optical exposure (3/11-54 and 1/17-30). The first embodiment describes coating the resist, exposing with both scanning e-beam in the grating area and a masked deep UV light outside the grating region and then developed and used to pattern the underlying layers (7/61-8/62).
	It would have been obvious to one skilled in the art to modify the process of Yoshikawa et al. 20070212619 by adding a UV/optical exposure in the frame/guard region as taught by Tzu et al. 6630408 which are the low resolution features of Chen et al. 20080241707 to improve the throughput as discussed by Morimoto et al. 6495384 and Chen et al. 20080241707.
Claims 1-7 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. 20080199786, in view of Inazuki et al 20180259842 and Yoshikawa et al. 20070212619.
Jun et al. 20080199786 teaches in figure 3, a mask blank including a substrate (200) with a phase shift layer of MoSiON (202), a 20-50 nm light blocking layer of Cr (204), an insulating layer of SOG (206), a 20-50 nm second light shielding layer (208) and a photoresist [0019-0024].   This can be patterned as in figures 7A-7B where the upper light shielding layer is patterned and used to pattern the underlying layers. The patterned insulating (228) and upper light shielding layer (212) removed and the first light shielding pattern removed in pattern area. 

	It would have been obvious to one skilled in the art to modify the process of Jun et al. 20080199786 by providing a SiO2, SiN or SiON hard mask on the second light shielding layer to improve the transfer of the pattern into the underlying layers by the etching process as taught by Inazuki et al 20180259842 and modifying the process to leave the insulating layer, second light shielding layer and hard mask in the frame region using the techniques of Yoshikawa et al. 20070212619, noting the hardmask left in the frame region of Inazuki et al 20180259842. 
Further, it would have been obvious to perform the processing of figure 6A-I with a negative resist and e-beam exposure and disclosed in the examples and [0206] of Yoshikawa et al. 20070212619.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. 20160377974 teaches a similar processing of the pattern and frame region. 
Setsuda JP 2010-048860 is similar to those applied in figures 8a-9h. 
Nam et al. 20180335691 teaches embodiments 2 and 3 with hardmasks.
Tu et al. 20170153539 teaches the mask structure with two hardmask layers 


    PNG
    media_image6.png
    686
    391
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    571
    387
    media_image7.png
    Greyscale

Kominato et al. JP 2017-058633 teaches the mask of figure 3h. 
    PNG
    media_image8.png
    86
    136
    media_image8.png
    Greyscale

Hashimoto JP 2010-072406 teaches mask of figure 6(12)

    PNG
    media_image9.png
    81
    126
    media_image9.png
    Greyscale

Magoshi et al. 6261163 teaches overlapping scanning e-beam exposure and optical exposure to provide the benefits of the resolution of the e-beam and the throughput of the optical stepper (1/12-62,2/32-3/53)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        June 17, 2021